Spencer was indicted, tried, and convicted on a charge of practicing medicine without a license, and sentenced to a term of thirty days in jail, from which judgment appeal is prosecuted here.
The evidence in this case fully warrants the verdict of the jury, which was correct, as is demonstrated by the examination in chief and the cross-examination of Pearl Lewis, by the medicine prescribed, and by the label thereon. *Page 626 
A fair jury could not well have reached any other conclusion.
Of the assignment of error, based upon the refusal of the court to grant the following instruction, "The court instructs the jury for the defendant that they as jurors have no right under the law to draw any unfavorable inference against the defendant because he did not testify in this case;" we have only to say that the defendant's guilt was manifest, and that, while it may have been error to refuse this instruction, yet, in our view the error complained of is not prejudicial, because it does not affirmatively appear from the record that the appellant was prejudiced thereby. Funches v. State, 125 Miss. 140, 87 So. 487.
It appears to us that the defendant in this case is guilty as charged. There does not appear any comments of counsel or other matter in the record prejudicial to the rights of the defendant. He has had a fair trial.
Affirmed.